UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35236 Orchid Island Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3269228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01 par value NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No ý Number of shares outstanding at August 7, 2013: 3,341,665 ORCHID ISLAND CAPITAL, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 1 Statements of Operations (unaudited) for the six and three months ended June 30, 2013 and 2012 2 Statement of Stockholders’ Equity(unaudited) for the six months ended June 30, 2013 3 Statements of Cash Flows (unaudited) for the six months ended June 30, 2013 and 2012 4 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 17 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 37 ITEM 4. Controls and Procedures. 37 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings. 39 ITEM 1A. Risk Factors. 39 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 39 ITEM 3. Defaults Upon Senior Securities. 39 ITEM 4. Mine Safety Disclosures. 39 ITEM 5. Other Information. 39 ITEM 6. Exhibits. 40 SIGNATURES. 41 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ORCHID ISLAND CAPITAL, INC. BALANCE SHEETS (Unaudited) June 30, 2013 December 31, 2012 ASSETS: Mortgage-backed securities, at fair value Pledged to counterparties $ $ Unpledged Total mortgage-backed securities Cash and cash equivalents Restricted cash Accrued interest receivable Due from affiliates - Prepaid expenses and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Repurchase agreements $ $ Accrued interest payable Due to affiliates - Accounts payable, accrued expenses and other Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 100,000,000 shares authorized; no shares issued and outstanding as of June 30, 2013 and no shares authorized as of December 31, 2012 - - Common Stock, $0.01 par value; 500,000,000 shares authorized, 3,341,665 shares issued and outstanding as of June 30, 2013 and 1,000,000 shares authorized, 154,110 shares issued and outstanding as of December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Financial Statements 1 ORCHID ISLAND CAPITAL, INC. STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended June 30, Three Months Ended June 30, Interest income $ Interest expense ) Net interest income Realized (losses) gains on mortgage-backed securities ) ) Unrealized losses on mortgage-backed securities ) Gains (losses) on Eurodollar futures contracts ) ) Net portfolio (loss) income ) ) ) Expenses: Management fees Directors' fees and liability insurance - - Audit, legal and other professional fees Direct REIT operating expenses Other administrative Total expenses Net (loss) income $ ) $ $ ) $ ) Basic and diluted net (loss) income per share $ ) $ $ ) $ ) Weighted Average Shares Outstanding Dividends Declared Per Common Share $ $
